Appellant insists that the indictment in this cause is defective *Page 511 
in that it therein charges him with the possession of marijuana, when the statute, Art. 725b, P. C., denounces the possession of marihuana; and we gather therefrom that the point herein involved is the fact that the statute spells the narcotic with an "h" while the indictment spells the narcotic with the letter "j."
It is true that the statute employs the letter "h" in the spelling of the drug, and it is further true that the indictment herein employs the letter "j" in place of the letter "h."
Webster's International Dictionary gives the following spelling of this drug: "Marijuana, also marihuana." We gather therefrom that this drug is spelled either way, and we are also of the opinion that these two methods of spelling this drug sound the same, and are idem sonans.
We think the further matters urged by appellant were properly disposed of in our original opinion, and the motion is overruled.